DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 Applicants’ amendment filed on 8/27/21 has been entered. Claims 1-2, 4, 8-11 and 19-20 have been amended. No claims have been canceled. No new claims have been added. Claims 1-20 are still pending in this application, with claims 1, 10, 19-20 being independent.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8, 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0029167 to Bostick et al. (“Bostick”) and U.S. Patent Application Publication No. 2015/0128194 to Kuang et al. (“Kuang”) in further view of U.S. Patent Application Publication No. 2013/0115932 to Williams et al. (“Williams”). 
As to claims 1 and 19, Bostick discloses a method and a system, the method comprising: conducting, by a mobile telephone, an active telephone conversation [Fig. 2: step 202, 
Bostick doesn’t expressly disclose discloses determining, by the mobile telephone, that the mobile telephone is closest to a first smart speaker of the plurality of smart speakers and the mobile telephone is closest to a first smart speaker than any other smart speaker of the plurality of smart speakers.
In the same or similar field of invention, Kuang discloses the feature of determining, by the mobile telephone, that the mobile telephone is closest to a first smart speaker of the plurality of smart speaker and transferring the playback to the closet speaker [Fig. 1d, paragraphs 0126, 0127] and the mobile telephone is closest to a first smart speaker than any other smart speaker of the plurality of smart speakers [Fig. 1d, paragraphs 0126, 0127]. Further, Kuang also discloses that the playback device, for example, could be wireless speakers [paragraph 0123].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Bostick to have the feature of determining, by the mobile telephone, that the mobile telephone is closest to a first smart speaker of the plurality of smart speaker and transferring the playback to the closet speaker and the mobile Kuang.  The suggestion/motivation would have been to provide a method and a mobile terminal for switching a playback device, so that a mobile terminal can automatically switch a playback device during a displacement process, so that the playback device is switched automatically instead of manually, thereby improving a speed of switching the playback device, and also saving time for a user [Kuang paragraph 0006].  
Bostick and Kuang do not expressly disclose the smart speaker is configured to conduct the telephone conversation without aid of the mobile telephone; wherein the smart speaker conducts the telephone conversation independent of the mobile telephone subsequent to the transferring. 
In the same or similar field of invention, Williams discloses the feature of smart speaker is configured to conduct the telephone conversation without aid of the mobile telephone [Williams paragraphs 0006-0007, 0019-0020, 0024, 0027, also see Fig. 4]; wherein the smart speaker conducts the telephone conversation independent of the mobile telephone subsequent to the transferring [Williams paragraphs 0006-0007, 0019-0020, 0024, 0027, also see Fig. 4].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Bostick and Kuang to have the feature of the smart speaker is configured to conduct the telephone conversation without aid of the mobile telephone; wherein the smart speaker conducts the telephone conversation independent of the mobile telephone subsequent to the transferring as taught by Williams.  The suggestion/motivation would have been to enable a user to transfer an active phone call between two different devices without requiring the user to pre-configure the devices, without requiring a multistep procedure, and regardless of whether the active phone call was initiated from an incoming or an outgoing connection [Williams paragraph 0019].  
claim 2, Bostick discloses determining, by the mobile telephone, a distance to the first smart speaker by measuring a strength of a signal transmitted by the first smart speaker, the signal being received via a microphone or a radio frequency receiver of the mobile telephone [paragraphs 0027-0031], wherein the first smart speaker comprises at least one speaker and at least one microphone [paragraphs 0002, 0021].
As to claim 3, Bostick discloses subsequent to transferring the active telephone conversation: detecting, by the mobile telephone, that the first smart speaker is farther than a second predetermined distance from the mobile telephone; and transferring, by the mobile telephone, the active telephone conversation from the first smart speaker back to the mobile telephone in response to detecting that: the first smart speaker is farther than the second predetermined distance from the mobile telephone; and the first smart speaker is conducting the active telephone conversation [Fig. 3: steps 302-306, paragraphs 0048, 0051, 0059-0060].
As to claim 6, Bostick discloses automatically transferring, by the mobile telephone, the active telephone conversation from the first smart speaker back to the mobile telephone in response to detecting that a user has placed the mobile telephone in a position normally associated with conducting a telephone call [paragraphs 0055 (“phone application is in use… speaker phone is on... the movement pattern... indicates the user of mobile device is holding mobile device…”, 0059-0060].	
As to claim 8, Bostick discloses detecting, by the mobile telephone, a position of the mobile telephone, wherein the transferring the active telephone conversation from the mobile telephone to the first smart speaker is further in response to detecting that a user has placed the mobile telephone in a resting position proximate to the first smart speaker [paragraphs 0051, 0055 (“detect that mobile device is no longer stationary and now moving out of the operating environment of smart speaker” (obvious that the mobile device was is resting position .
Claims 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0029167 to Bostick et al. (“Bostick”), U.S. Patent Application Publication No. 2015/0128194 to Kuang et al. (“Kuang”) and U.S. Patent Application Publication No. 2013/0115932 to Williams et al. (“Williams”) in further view of U.S. Patent Application Publication No. 2018/0081523 to Beaumont et al. (“Beaumont”).  
As to claim 4, Bostick, Kuang and Williams disclose the method of claim 3 (see rejection of claim 3). 
Bostick, Kuang and Williams don’t expressly disclose discloses presenting, by the mobile telephone, a notification on a display of the mobile telephone while the mobile telephone is in a locked state in response to detecting that: the first smart speaker is farther than the second predetermined distance from the mobile telephone; and the first smart speaker is conducting the active telephone conversation.
In the same or similar field of invention, Beaumont discloses the feature of presenting, by the mobile telephone, a notification on a display of the mobile telephone in response to detecting that: the first smart speaker is farther than the second predetermined distance from the mobile telephone; and the first smart speaker is conducting the active telephone conversation [Beaumont Fig. 8, paragraphs 0064-0065, “The UI 800 includes an indication 802 that output corresponding to the input cannot be presented on a TV (e.g. and may further indicate a reason such as the TV being capable but outside a threshold distance).”]. Beaumont doesn’t expressly discloses that a notification on a display of the mobile telephone while the mobile telephone in a locked state. Further, a notification on a display of the mobile telephone 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Bostick, Kuang and Williams to have the feature of presenting, by the mobile telephone, a notification on a display of the mobile telephone while the mobile telephone is in a locked state in response to detecting that: the first smart speaker is farther than the second predetermined distance from the mobile telephone; and the first smart speaker is conducting the active telephone conversation as taught by Beaumont.  The suggestion/motivation would have been to provide apparatus to receive user input into the apparatus implicating an output in response, and present the response on a device separate and apart from the apparatus instead of presenting the response on the apparatus [Beaumont Abstract].  
As to claim 5, Beaumont discloses wherein the notification includes a selectable option to transfer the active telephone conversation, and wherein the transferring the active telephone conversation from the first smart speaker back to the mobile telephone is further in response to receiving selection of the option to transfer the active telephone conversation [Beaumont Figs. 6-8, paragraphs 0060-0065]. In addition, the same motivation is used as the rejection of claim 4.
claim 7, Beaumont discloses detecting, by the mobile telephone, that the mobile telephone is closer to a second smart speaker of the plurality of smart speakers than it is to the first smart speaker; and sending, by the mobile telephone, a message to the first smart speaker to transfer the active telephone conversation from the first smart speaker to the second smart speaker in response to detecting that the mobile telephone is closer to the second smart speaker than to the first smart speaker[Fig. 8 paragraphs 0064-0065]. In addition, the same motivation is used as the rejection of claim 4.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20200029167 to Bostick et al. (“Bostick”), U.S. Patent Application Publication No. 2015/0128194 to Kuang et al. (“Kuang”) and U.S. Patent Application Publication No. 2013/0115932 to Williams et al. (“Williams”) in further view U.S. Patent Application Publication No. 20160065709 to Lee et al. (“Lee”).  
As to claim 9, Bostick, Kuang and Williams disclose the method of claim 1 (see rejection of claim 1). 
Bostick, Kuang and Williams do not expressly disclose displaying, by the mobile telephone, a notification on a display of the mobile telephone in response to detecting that the mobile telephone is conducting the active telephone conversation within the predetermined distance to the first smart speaker, wherein the notification displays a selectable option to transfer the active telephone conversation and wherein the transferring the active telephone conversation from the mobile telephone to the first smart speaker is further in response to receiving selection of the option to transfer the active telephone conversation.
In the same or similar field of invention, Lee discloses the feature of displaying, by the mobile telephone, a notification on a display of the mobile telephone in response to detecting from mobile device to hands free device by selecting “yes” button].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Bostick, Kuang and Williams to have the feature of displaying, by the mobile telephone, a notification on a display of the mobile telephone in response to detecting that the mobile telephone is conducting the active telephone conversation within the predetermined distance to the first smart speaker, wherein the notification displays a selectable option to transfer the active telephone conversation and wherein the transferring the active telephone conversation from the mobile telephone to the first smart speaker is further in response to receiving selection of the option to transfer the active telephone conversation as taught by Lee.  The suggestion/motivation would have been to provide a method, computer program product and vehicle multimedia system for controlling audio signal transfer from a mobile device to a hands-free device [Lee paragraph 0007].  

Claims 10-12, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20200029167 to Bostick et al. (“Bostick”) and U.S. Patent No. 9,491,033 to Soyannwo et al. (“Soyannwo”) in further view of U.S. Patent Application Publication No. 2013/0115932 to Williams et al. (“Williams”).
claims 10 and 20, Bostick discloses a method comprising: detecting, by a smart speaker, that a mobile telephone is within a predetermined distance to the smart speaker [Fig. 20 step: 206, paragraphs 0027-0029, also see paragraphs 0020-0021], the smart speaker being configured to conduct a telephone conversation [Fig. 2: step 210, paragraphs 0039-0042, also see paragraphs 0020-0021]; determining, by the smart speaker, that an active telephone conversation is being conducted on the mobile telephone [Fig. 2: step 202, paragraph 0024]; transferring, by the smart speaker, the active telephone conversation from the mobile telephone to the smart speaker in response to detecting that: a) the mobile telephone is conducting the active telephone conversation within the predetermined distance to the smart speaker [Fig. 2: step 212, paragraphs 0046-0047, also see steps 202-210, paragraphs 0020-0021, 0024-0047]; and b) conducting and continuing, by the smart speaker, the active telephone conversation [paragraph 0047].
Bostick does not expressly disclose the steps of detecting, by a smart speaker, a mobile telephone is closer to the smart speaker than a second smart speaker, the smart speaker and the second smart speaker each being configured to conduct a telephone conversation and determining that an active telephone conversation is being conducted on the mobile telephone and transferring the active telephone conversation from mobile telephone to the smart speaker performed by the closest smart speaker. Even though, Bostick clearly discloses Cognitive analysis program 200 analyzes several types of inputs (e.g., audio, video, geo-location, movement patterns, etc.) from the physical environment of smart speaker 130 to determine suitability of an operating environment of a smart speaker for an audio-related task and to transfer the audio-related task (e.g. ongoing phone call) from a mobile device to a smart speaker [paragraph 0020]. Bostick also discloses smart speaker receives ambient noise data from the operating environment of smart speaker via network. For example, the operating environment is an area 
In the same or similar field of invention, Soyannwo discloses the feature of detecting, by a smart speaker, a mobile telephone is closer to the smart speaker than a second smart speaker, the smart speaker and the second smart speaker each being configured to conduct a telephone conversation [column 3 lines 40-61, column 5 lines 27-57] and determining that an active telephone conversation is being conducted on the mobile telephone and transferring the active telephone conversation from mobile telephone to the smart speaker performed by the closest smart speaker [column 3 lines 27–52]. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Bostick to have the features of detecting, by a smart speaker, a mobile telephone is closer to the smart speaker than a second smart speaker, the smart speaker and the second smart speaker each being configured to conduct a telephone conversation and determining that an active telephone conversation is being conducted on the mobile telephone and transferring the active telephone conversation from mobile telephone to the smart speaker performed by the closest smart speaker as taught by Soyannwo.  The suggestion/motivation would have been to provide to improve performance of home and office Soyannwo column 1 lines 55-59].  
Bostick and Soyannwo do not expressly disclose wherein the smart speaker is configured to conduct the telephone conversation without aid of the mobile telephone; wherein the smart speaker conducts the telephone conversation independent of the mobile telephone subsequent to the transferring. 
In the same or similar field of invention, Williams discloses the feature of smart speaker is configured to conduct the telephone conversation without aid of the mobile telephone [Williams paragraphs 0006-0007, 0019-0020, 0024, 0027, also see Fig. 4]; wherein the smart speaker conducts the telephone conversation independent of the mobile telephone subsequent to the transferring [Williams paragraphs 0006-0007, 0019-0020, 0024, 0027, also see Fig. 4].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Bostick and Soyannwo to have the feature of the smart speaker is configured to conduct the telephone conversation without aid of the mobile telephone; wherein the smart speaker conducts the telephone conversation independent of the mobile telephone subsequent to the transferring as taught by Williams.  The suggestion/motivation would have been to enable a user to transfer an active phone call between two different devices without requiring the user to pre-configure the devices, without requiring a multistep procedure, and regardless of whether the active phone call was initiated from an incoming or an outgoing connection [Williams paragraph 0019].  
As to claim 11, Bostick discloses determining, by the smart speaker, a distance to the mobile telephone by measuring a strength of a signal transmitted by the mobile telephone, the signal being received via a microphone or a radio frequency receiver of the smart speaker [paragraphs 0020-0021, 0027-0031].
claim 12, Bostick discloses subsequent to transferring the active telephone conversation: detecting, by the smart speaker, that the mobile telephone is farther than a second predetermined distance from the smart speaker; and transferring, by the smart speaker, the active telephone conversation from the smart speaker to the mobile telephone in response to detecting that: the mobile telephone is farther than the second predetermined distance from the smart speaker; and the smart speaker is conducting the active telephone conversation [Fig. 3: steps 302-306, paragraphs 0020-0021, 0048, 0051, 0059-0060].
As to claim 15, Bostick discloses automatically transferring, by the smart speaker, the active telephone conversation from the smart speaker to the mobile telephone in response to detecting that a user has placed the mobile telephone in a position normally associated with conducting a telephone call [paragraphs 0055 (“phone application is in use… speaker phone is on... the movement pattern... indicates the user of mobile device is holding mobile device…”, 0059-0060].

Claims 13-14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20200029167 to Bostick et al. (“Bostick”), U.S. Patent No. 9,491,033 to Soyannwo et al. (“Soyannwo”) and U.S. Patent Application Publication No. 2013/0115932 to Williams et al. (“Williams”) in further view of U.S. Patent Application Publication No. 2018/0081523 to Beaumont et al. (“Beaumont”).  
As to claim 13, Bostick, Soyannwo and Williams disclose the method as recited in claim 12 (see rejection of claim 12). 
Bostick, Soyannwo and Williams do not expressly disclose discloses sending, by the smart speaker, a notification to be presented on a display of the mobile telephone in response 
In the same or similar field of invention, Beaumont discloses the feature of presenting a notification to be presented on a display of the mobile telephone in response to detecting that: the mobile telephone is farther than the second predetermined distance from the smart speaker; and the smart speaker is conducting the active telephone conversation [Beaumont Fig. 8, paragraphs 0064-0065, “The UI 800 includes an indication 802 that output corresponding to the input cannot be presented on a TV (e.g. and may further indicate a reason such as the TV being capable but outside a threshold distance).”].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Bostick, Soyannwo and Williams to have the feature of presenting, by the mobile telephone, a notification on a display of the mobile telephone in response to detecting that: the smart speaker is farther than the second predetermined distance from the mobile telephone; and the smart speaker is conducting the active telephone conversation as taught by Beaumont.  The suggestion/motivation would have been to provide apparatus to receive user input into the apparatus implicating an output in response, and present the response on a device separate and apart from the apparatus instead of presenting the response on the apparatus [Beaumont Abstract].  
As to claim 14, Beaumont discloses wherein the notification includes a selectable option to transfer the active telephone conversation, and wherein the transferring the active telephone conversation from the smart speaker to the mobile telephone is further in response to receiving selection of the option to transfer the active telephone conversation [Beaumont Figs. 6-8, paragraphs 0060-0065]. In addition, the same motivation is used as the rejection of claim 13.
claim 16, Beaumont discloses receiving, by the smart speaker, a message indicating that the mobile telephone is closer to the second smart speaker than it is to the smart speaker; and transferring, by the smart speaker, the active telephone conversation from the smart speaker to the second smart speaker in response to receiving the message indicating that the mobile telephone is closer to the second smart speaker [Fig. 8 paragraphs 0064-0065]. In addition, the same motivation is used as the rejection of claim 13.
As to claim 18, Beaumont discloses wherein the smart speaker determines distance to the mobile telephone using near field communication (NFC) [paragraph 0066]. In addition, the same motivation is used as the rejection of claim 13.
	
Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20200029167 to Bostick et al. (“Bostick”), U.S. Patent No. 9,491,033 to Soyannwo et al. (“Soyannwo”) and U.S. Patent Application Publication No. 2013/0115932 to Williams et al. (“Williams”) in further view U.S. Patent Application Publication No. 20160065709 to Lee et al. (“Lee”).  
As to claim 17, Bostick, Soyannwo and Williams disclose the method as recited in claim 10 [see rejection of claim 10].
Bostick, Soyannwo and Williams do not expressly discloses sending, by the smart speaker, a notification to be presented on a display of the mobile telephone in response to detecting that the mobile telephone is conducting the active telephone conversation within the predetermined distance to the smart speaker, wherein the notification displays a selectable option to transfer the active telephone conversation, wherein the transferring the active telephone conversation from the mobile telephone to the smart speaker is further in response to receiving selection of the option to transfer the active telephone conversation.
In the same or similar field of invention, Lee discloses sending, by the smart speaker, a notification to be presented on a display of the mobile telephone in response to detecting that from mobile device to hands free device by selecting “yes” button].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Bostick, Soyannwo and Williams to have above features as taught by Lee.  The suggestion/motivation would have been to provide a method, computer program product and vehicle multimedia system for controlling audio signal transfer from a mobile device to a hands-free device [Lee paragraph 0007].  
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTIM G SHAH/Primary Examiner, Art Unit 2652